t c memo united_states tax_court michael o williams and sheryl anne williams petitioners v commissioner of internal revenue respondent docket no filed date steven r mather and elliott h kajan for petitioners linette b angelastro for respondent memorandum findings_of_fact and opinion cohen judge in notices of deficiency respondent determined penalties with respect to petitioners’ federal income taxes as follows penalty sec_6662 year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issue for decision is whether the periods of limitations on assessment expired for affected items upon which the penalties at issue are based unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in california at the time their petitions were filed from about through walter j hoyt iii and other members of the hoyt family organized promoted and operated numerous cattle and sheep-breeding partnerships hoyt partnerships as most recently described in keller v commissioner __f 3d__ 9th cir date petitioners participated in shorthorn genetic engineering sge shorthorn genetic engineering 1986-c sge and shorthorn genetic engineering sge all hoyt partnerships petitioners received schedules k-1 partner’s share of income credits deductions etc that reported losses for sge sge and sge petitioners filed joint federal_income_tax returns with attached schedules e supplemental income and loss claiming the partnership losses as follows year partnership sge sge sge sge sge sge sge loss dollar_figure big_number big_number big_number big_number big_number big_number the internal_revenue_service irs determined that sge sge and sge were subject_to provisions of the tax equity and fiscal responsibility act of tefra publaw_97_ 96_stat_324 and disallowed the partnerships’ claimed losses for the years in issue the irs adjusted the tefra partnership items and sent to petitioners notices of final_partnership_administrative_adjustment fpaas petitioner husband as the tax_matters_partner petitioned the court for redetermination of partnership adjustments for each of the years in issue the court determined the fpaas to be correct and entered decisions as follows year docket no decision entered the irs’s tefra unit determined the percentage of the affected items attributable to petitioners as an individual partner for each year irs forms 4700-t tefra workpapers reflected the resulting income adjustments and also showed yr date s indicating that the 1-year assessment dates after the court’s final decisions were date for date for and and date for and other internal irs documents showed a 1-year assessment_date of date for and date for and and date for for each tax_year in issue the tefra unit generated a form_4549 income_tax examination changes dated date which reported the sec_6662 penalty that resulted because of the affected items adjustments on date the tefra unit sent to petitioners the notices of deficiency which included the forms that are the bases of this case the tefra unit then sent petitioners’ file to the irs’s centralized case processing ccp because fewer than days remained before the assessment statute expiration dates aseds for the affected items ccp submitted to the irs’s revenue accounting department revenue accounting forms request for quick or prompt assessment to ensure quick manual assessments the forms show aseds of date for all the years in issue revenue accounting having delegated authority to make quick assessments journaled the assessments and assigned document locator numbers dlns onto a 23-c document that was signed by an assessment officer and dated date dlns assigned to petitioners’ file one for each year in issue contained the number sequence which corresponds to the number of days in calendar_year from january to august a tape was created containing the information journaled by revenue accounting the information on the tape was entered into the irs computer systems and forms part notice of tax due on federal tax_return were generated with the dlns confirming that the actual assessments had been made petitioners received copies of the forms which showed date of this notice fields as date but which were postmarked date petitioners requested and received irs account transcripts of all years in issue the transcripts were dated date but did not reflect any assessments as having been made on date later account transcripts dated date did reflect the date assessments forms certificate_of_official_record and internal irs case histories of petitioners show the assessment dates for the affected items as having been made on date for all the years in issue for trial purposes only this case was consolidated with another case involving petitioners--docket no 21031-07l relating to collection of a partnership_adjustment assessed for see tcmemo_2009_159 filed this date opinion petitioners’ sole argument is that the irs did not timely assess the affected items that resulted from the fpaa proceedings and that led to the penalties at issue without timely assessments of these affected items petitioners contend that there are no underpayments on which to base sec_6662 accuracy-related_penalties respondent argues that the affected items were timely assessed on date and that the penalties at issue are proper petitioners concede that the sec_6662 penalties are appropriate if the court determines that the assessments were timely because the related partnership tax years occurred before date the accuracy-related_penalties are properly contested before the court at the partner level see sec_6221 a a i but cf 129_tc_8 stating that because congress in the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1026 amended sec_6221 to provide that the applicability of any penalty including an accuracy-related_penalty which relates to an adjustment of a partnership_item shall be determined at the partnership level the court lacks jurisdiction to redetermine the applicability of such penalties at the partner level for partnership tax years ending after date we consider the timeliness of the assessments of the affected items only to make a redetermination of the penalties at issue the bar of periods of limitations is an affirmative defense and petitioners must show that the assessments were made after the applicable periods of limitations see rule sec_39 sec_142 85_tc_535 the general period of limitations on assessment i sec_3 years sec_6501 for tax attributable to a partnership and affected items however section a extends the general period of limitations sec_6501 section a provides as follows sec a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions furthermore if an fpaa is mailed to the tax_matters_partner the running of the period specified in section a is suspended for the period during which a court action may be brought under sec_6226 and if a petition is filed as a result of the fpaa until the decision of the court becomes final and for year thereafter sec d in this context the running of the section a 3-year period of limitations is temporarily interrupted during the fpaa proceeding until its entered decision becomes final plu sec_1 year and then the remaining unexpired part of the 3-year limitations_period is tacked on see 99_tc_109 the parties agree that section is applicable in determining the periods of limitations the only controversy is when the aseds occurred with respect to the provisions of section d respondent maintains that the earliest ased possible would have been date petitioners argue that internal irs documents and admissions in respondent’s amended answer show the aseds for some or all the years in issue as being before date respondent’s answer alleged certain dates that were erroneous as a matter of law we take judicial_notice of the dates this court entered decisions for the related partnership cases in issue fed r evid see 87_tc_1016 because the decisions were not appealed in these cases the final_decision dates can be accurately determined by adding days to the dates the decisions were entered see sec_7459 sec_7481 sec_7483 one year is added to the final_decision dates of the partnership cases to complete the ased calculations sec d the dates of entered decisions final decisions and aseds of the section a periods of limitations as augmented by section d are as follows year docket no decision entered decision final ased in alleging the expiration of the periods of limitations petitioners contend that their irs case history transcripts as obtained from the irs computer systems on date did not memorialize any assessments made on date however the date of the assessment is the date the summary record is signed by an assessment officer sec_301_6203-1 proced admin regs respondent’s witness a ccp manager for the irs whose unit is responsible for assessments credibly testified that the assessments did not appear on the date transcripts because they were performed manually the witness explained that this manual treatment requires a longer period to input the information into the irs computer systems and consequently for the information to be reflected in petitioners’ transcripts the witness’s explanation for the delay was reasonable and uncontradicted petitioners also argue that the forms while dated date were postmarked date while irs procedure is usually to mail out form_3552 on the same day the assessment is made the ccp manager testified that all the appropriate forms and internal steps for quick assessment of petitioners’ tax_liabilities were timely completed and that the sheer volume of assessments at that time could have caused the discrepancy between the date of assessments and the date the forms were mailed a presumption of official regularity supports the official acts of public officers and in the absence of clear evidence to the contrary courts presume that they have properly discharged their official duties 272_us_1 see eg lillis v commissioner tcmemo_1983_142 affd without published opinion 740_f2d_974 9th cir the presumption does not apply where the taxpayer introduces specific evidence to rebut the presumption see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir respondent through testimony and exhibits has shown that the irs followed numerous internal procedures and reasonable practices to accomplish timely assessments the preponderance of irs business records offered into evidence shows that the irs maintained and met the appropriate aseds this evidence is more persuasive than the erroneous admissions in respondent’s amended answer or the circumstantial evidence relied on by petitioners we have considered the other arguments of the parties and they are either without merit or need not be addressed in view of our resolution of the issue to reflect the foregoing decision will be entered for respondent
